Citation Nr: 0840906	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
residuals of a total right knee replacement.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected residuals of a total right knee replacement 
for the time period prior to February 13, 2004.

3.  Entitlement to a rating in excess of 30 percent for 
service-connected residuals of a total right knee replacement 
for the time period from April 1, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
left ankle disability, to include as secondary to service-
connected residuals of a total right knee replacement; 
awarded a temporary total rating (TTR) of 100 percent 
effective from February 13, 2004 to March 31, 2005 based on 
surgery performed on the right knee; and denied an evaluation 
in excess of 30 percent for the time period prior to February 
13, 2004 and for the time period from April 1, 2005.  The 
issue of entitlement to a higher disability evaluation for a 
right knee disability remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In June 2006, the veteran testified at a personal hearing 
before a Veterans Law Judge who is no longer available to 
participate in the decision on his appeal.  A transcript of 
that hearing is of record.  VA law requires that persons who 
conduct a Board hearing on appeal participate in the final 
determination.  See 38 C.F.R. § 20.707 (2008).  In 
correspondence dated in October 2008 the veteran and his 
representative were notified of his right to an additional 
Board hearing.  In a written response dated in October 2008, 
the veteran declined to appear for an additional hearing and 
requested that the Board render a decision on his appeal 
considering all evidence of record.  

In May 2007 the Board remanded the appeal to the RO for 
additional development.  The development has been completed, 
and the case is before the Board for final review.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive evidence of record does not 
reflect that the veteran's left ankle disability is the 
result of an injury or disease incurred in service or is 
proximately due to or aggravated by his service-connected 
right knee disability.

3.  For the time period prior to February 13, 2004 a right 
knee disability is manifested by complaints of pain and 
objective findings of extension to 10 degrees and flexion to 
90 degrees and severe degenerative joint disease.

4.  For the time period from April 1, 2005 a right knee 
disability is manifested by no more than intermediate degrees 
of residual weakness, pain, or limitation of motion.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service, nor may service incurrence of a left ankle 
disability be presumed; a left ankle disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

2.  For the time period prior to February 13, 2004 the 
criteria for the assignment of a rating in excess of 30 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257 (2008).

3.  For the time period from April 1, 2005 the criteria for 
the assignment of a rating in excess of 30 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claims for 
entitlement to service connection for a left ankle disability 
and for an increased rating for residuals of a total right 
knee replacement were received in October 2003.  In 
correspondence dated in January 2004, May 2004, and June 
2007, he was notified of the provisions of the VCAA as they 
pertain to the issues of service connection for a left ankle 
disability and increased evaluation for his service-connected 
right knee disability.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in July 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in June 
2006 and June 2007.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO and Appeals Management Center (AMC) dated in May 2004 
and June 2007 satisfied many of the requirements of the VCAA, 
these letters did not inform the veteran that he needed to 
show the effect that the worsening of his symptoms had on his 
employment and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran demonstrated that he had 
actual knowledge of what was necessary to substantiate his 
claims.  He provided information about the effects that the 
worsening of his right knee symptoms had on his employment 
and daily life in written statements, during a June 2006 
hearing, and at a VA examination in June 2007.  Based on the 
foregoing, the Board has determined that it is not 
prejudicial to the appellant to proceed to finally decide 
this appeal as any error in notice did not affect the 
essential fairness of the adjudication.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, VA treatment records, and 
private treatment records have been obtained and associated 
with his claims file, and he has been provided with 
contemporaneous VA medical examinations of the current state 
of his service-connected right knee disability and claimed 
left ankle disability.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection Claim

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis for Claimed Left Ankle 
Disability

The veteran contends that he developed a left ankle 
disability as a result of his service-connected right knee 
disability and that he severely sprained his left ankle on 
two occasions during military service.

The veteran's service treatment records are void of any 
complaints, treatment, or findings of left ankle problems.

In September 1996, the veteran testified in a hearing with RO 
personnel for his application to reopen a claim for service 
connection for residuals of a right knee injury.  He made no 
reference to left ankle pain or problems.

During a VA physical therapy consultation, objective physical 
findings noted a lean to the left on ambulation.  The 
assessment was compensation bilateral ankles, postural versus 
structural changes, and mesomorphic body type.  A VA joints 
examination report dated in February 1999 contained no 
complaints or findings related to any left ankle pain or 
trouble.

VA routine treatment notes dated from April 2000 to September 
2003 contained no complaints or findings related to any left 
ankle pain or trouble.  Periodic routine physical 
examinations included findings of no ankle edema.  
Assessments during this period included obesity, with 
physician advice to the veteran about diet, exercise, and 
weight loss.  

In a VA treatment note dated in October 2003, the veteran 
complained of left ankle swelling "for a long time."  
Physical examination of the extremities revealed mild 
swelling of the left ankle.  The assessment included obesity.

In a February 2004 VA medical examination report, it was 
noted that the veteran complained of left ankle pain for some 
years, being worse in the past 1 to 2 years.  He reported 
that his VA orthopedists had looked at his left ankle once or 
twice and that he had right knee replacement surgery earlier 
in the month.  The examiner's objective findings noted that 
the veteran's left ankle was slightly tender about the 
anterior talo-fibular ligament, and mildly positive anterior 
drawer and talar tilt were found.  The examiner noted no 
scars and no edema.  An x-ray report of the left ankle 
revealed bony irregularity in the medial malleolus and a 
small well-corticated osseous fragment, noted to suggest a 
prior history of medial malleolar fracture that had fully 
healed.  The ankle mortise was noted to be intact, and 
tarsals of the mid foot were unremarkable.  Bony overgrowth 
from presumed trauma and possible degenerative spurring 
extending anteriorly in the talus were noted.  The impression 
was probable history of medial malleolar fracture, otherwise 
unremarkable foot.  The assessment of the left ankle was lax 
ligaments on exam and x-ray finding suggestive of old, healed 
fracture with arthritis, likely of some history of left ankle 
injury.  The examiner opined that the veteran's left ankle 
pain probably was aggravated by altered gait from years of 
right knee pain, but more likely originated from old 
fracture(s).  

A VA orthopedic surgery follow-up note dated in June 2004 
revealed that the veteran had a right knee arthroscopy and 
lysis of adhesions in April 2004.  Following this surgery and 
a February 2004 right total knee arthroplasty, the veteran 
reported that he developed some left ankle pain throughout 
the course of his rehabilitation.  He reported a history of 
sprains in the past, but no recent trauma and no problems in 
regard to instability.  In a VA orthopedic evaluation note 
dated in June 2004, the veteran complained of experiencing 
left ankle pain for 10 to 20 years, becoming worse over time 
and with ambulation.  He denied any previous left ankle 
fracture, but stated that he suffered numerous sprains.  His 
present complaint was of pain only, with no complaints of 
instability, clicking, or locking.  The orthopedist performed 
a physical examination and then noted that x-ray of the left 
ankle obtained 2 weeks ago demonstrated arthrosis involving 
the left ankle with decreased joint space in addition to 
osteophytes, and an anterior beaking of the distal tibial 
plafond on the lateral projection, which was noted to 
possibly explain his decreased dorsiflexion.  The assessment 
was left ankle arthrosis.

In a VA orthopedic surgery follow-up note dated in September 
2004, the veteran complained of left ankle pain throughout 
the day and night, describing the pain intensity as 7 out of 
10.  He described a history of many ankle sprains, which were 
noted to have likely caused the current degenerative changes 
in his ankle.  Physical examination was performed.  A review 
of x-rays from the last visit [in June 2004] revealed 
moderate degenerative changes of his left tibiotalar joint 
including decreased joint space narrowing and osteophytes.  

In a statement from a private physician, P. F., M. D., dated 
in February 2005, Dr. F. indicated that he provided an 
orthopedic evaluation to the veteran, who reported an injury 
during physical training that led to complications and a 
total right knee arthroplasty.  The veteran also reported 
that while he was being treated for his right knee injury, he 
began to develop substantial signs and symptoms of 
significant injury to the left ankle.  In addition, he 
described substantial discomfort and multiple functional 
limitations as a result of his ankle injury with frequent 
pain and swelling, difficulty walking, and difficulty with 
stairs.  Dr. F. reviewed a VA radiographic (x-ray) report of 
the left ankle dated in June 2004 and the description of the 
findings contained in the report.  Dr. F.'s statement did not 
include any report of a physical examination of the veteran; 
however, he opined that there was a clear causal relationship 
between the veteran's injuries while on active duty that 
included both knees and the ankle.

In a VA physical examination report dated in July 2005, the 
veteran complained of left ankle pain and difficulty walking.  
He indicated that he used a cane and has an air cast for his 
left ankle, that he takes elevators at his job where he works 
at a computer, and that he uses a disabled parking sticker.  
He reported that he was unable to do indoor or outdoor 
housework due to his ankle, but that he could do laundry if 
someone carried it down and up the stairs for him.  The nurse 
practitioner's impression was left ankle pain and injury 
identified in radiology report.  She opined that the 
veteran's right knee and left ankle injuries were related to 
his service and that because of the veteran's right knee, it 
was probable that more stress was placed on his left leg, 
noting that his right knee problem has been persistent and 
thus his left ankle may have been stressed throughout these 
episodes.

In a VA treatment note dated in December 2005, the veteran 
complained of joint aches and that ibuprofen was not very 
helpful.  A physical examination of the extremities revealed 
no cyanosis or clubbing, but did reveal left ankle edema.  
The assessment included pain in joint involving ankle and 
foot: residual from military injuries.  The examiner 
prescribed medication.  In a VA treatment note dated in June 
2006, the veteran complained of ankle pain not improved with 
medication.  .

In a statement from a private physician received in June 2006 
(and dated in May 2004), J. H., M. D. , indicated that the 
veteran had chronic left ankle pain and swelling and that he 
sprained and possibly fractured his left ankle years ago.  He 
noted that an x-ray showed an old fractured malleolus, and 
examination had revealed evidence of chronic ankle sprain.  
He noted that the veteran now had pain and swelling in his 
left ankle and opined that the worsening of his ankle pain 
may be related to his recent knee surgery and the need to 
bear more weight on his left ankle while recovering.

During a June 2006 hearing, the veteran testified that his 
left ankle had bothered him since he suffered two severe 
sprains of his left ankle during military service in 1985 or 
1986.  He testified that he was not aware of how severe his 
problem was until a doctor told him that there really was a 
problem.

On an application for a disabled parking placard received in 
August 2006 (and dated in September 2004), a physician, J. 
H., M. D. listed a clinical diagnosis that included 
osteoarthritis, left ankle, and circled a duration of 
"permanent."

In a VA treatment note dated in December 2006, the veteran 
complained of ankle pain and reported that tramadol helped 
somewhat in relieving ankle and knee pain.  The assessment 
included pain in ankle and foot: likely chronic symptoms of 
osteoarthritis from prior trauma.  

In a VA joints examination report dated in June 2007, the 
veteran requested to review his claims file and after his 
review was noted to understand that his service treatment 
records did not mention complaints regarding his left ankle 
or any ankle-related issues.  The veteran reported left ankle 
pain since the surgeries on his right knee [in 2004] that 
became worse with excessive walking, prolonged standing, and 
going up and down stairs, but improved with rest and icing.  
He reported daily flare-ups, but denied any incapacitating 
episodes.  He indicated that repeated forward bending, 
twisting, and moderate to heavy lifting elicited or 
aggravated his left ankle pain.  The examiner commented that 
the veteran had not been in physical therapy since 2004 and 
had a progressively increasing BMI (body mass index) over the 
last few years with a current BMI of approximately 45-46.  
The examiner advised weight loss, regular physical therapy, 
and nonweight-bearing exercises, as both knees and ankles are 
weight-bearing joints.  The examiner diagnosed left ankle old 
fracture/moderate degenerative arthritis.  He opined that the 
left ankle pain/condition was not at least as likely as not 
due to or aggravated by or etiologically related to service 
because no ankle injuries were ever documented, x-ray of the 
left ankle revealed a resolved fracture of undetermined 
onset, and the left ankle pain was noted to be most likely 
secondary to this fracture.  The examiner also opined that 
the veteran's left ankle pain/condition was not at least as 
likely as not secondary to or aggravated by the service-
connected residuals of right knee replacement for the same 
reasons listed above.  The examiner added that while the 
veteran's left ankle pain could be secondary to altered gait 
and long-term favoring of the left ankle to compensate for 
chronic right knee pain, his left ankle pain more likely 
originated from the age-undetermined old fracture and 
moderate degenerative arthritis, which the examiner noted was 
an age-related, chronic, progressive disease that was worse 
with overweight patients.

The Board observes that the veteran never complained of any 
left ankle problems during military service, and the first 
documentation of any left ankle problem in the evidence of 
record is in October 2003.  Because there is no connection of 
the veteran's left ankle disability to his military service, 
the claim for service connection must be denied on a direct 
basis.  See 38 C.F.R. §§ 3.303, 3.304 (2008).  

The Board will now consider the veteran's claim for 
entitlement to service connection for a left ankle disability 
as secondary to his service-connected right knee disability.  

In this case, the private treatment statements from Dr. F. 
dated in February 2005 and from Dr. H. received in June 2006, 
and the VA examination report dated in July 2005 contain 
opinions regarding the relationship of the veteran's current 
left ankle disability with events or injuries during active 
service or with his service-connected right knee disability.  
Both private medical examiner's opinions, however, are noted 
to be based on the veteran's reported history, and therefore, 
they have little probative value.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-92 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).

Furthermore, there is no indication that either private 
physician conducted a comprehensive review of the entire 
claims file, including the veteran's service treatment 
records.  For instance, Dr. F. opined that there was a causal 
relationship between the veteran's in-service injuries that 
included his knees and ankle.  However, the veteran's service 
treatment records contain no mention of any ankle injury, his 
post-service treatment records contain no complaints of any 
ankle problems until 2003, and Dr. F.'s report does not 
indicate that he examined the veteran.  Moreover, while it 
appears that Dr. H. may have examined the veteran, he opined 
that the veteran's complaints of ankle pain may be related to 
his recent knee surgery and the need to bear more weight on 
his left ankle while recovering.  Similarly, the July 2005 VA 
examiner opined that it was probable that more stress was 
placed on the veteran's left leg and that his left ankle may 
have been stressed by his right knee problem.  Unfortunately, 
medical opinions expressed in speculative language do not 
provide the degree of certainty required for medical nexus 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
probative value of these opinions is further diminished by 
the fact that the conclusions are not supported by any 
medical rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical possibilities and unsupported medical 
opinions carry negligible probative weight).

Therefore, the Board finds that these opinions are not 
persuasive, as the conclusions appear to have been based 
solely on the veteran's own reported history, and not on 
consideration of the actual, contemporaneous medical 
evidence, which does not show the presence of chronic ankle 
problems during service or a medical relationship between the 
veteran's current left ankle disability and service-connected 
right knee disability.  The Board reiterates that as a 
medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

By comparison, the opinion contained in the June 2007 VA 
joints examination report was prepared with a detailed review 
of the medical evidence, including the veteran's service 
treatment records, and was the product of a thorough physical 
examination by a physician.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this case, the physician attributed the veteran's left ankle 
pain to an age-undetermined fracture with moderate 
degenerative changes - and not to his service-connected right 
knee disability.  He supported his medical opinion with x-ray 
and physical examination findings, reasoning that the 
veteran's BMI of 45 to 46 was indicative of obesity, which 
was noted to worsen degenerative arthritis.  Therefore, 
service connection for the veteran's left ankle disability on 
a secondary basis is not warranted, and the claim must be 
denied.  See 38 C.F.R. § 4.71a (2008).

In addition to the medical evidence, the Board has considered 
the assertions that the veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
does not doubt the sincerity of the veteran's belief that he 
has a current left ankle disability as a result of events 
during military service or as a result of his service-
connected right knee disability.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his left ankle 
disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for a left ankle disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Increased Evaluation Claim

General Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2008) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

By way of history, it should be noted that a rating action in 
December 1996 awarded the veteran service connection for 
residuals of a right knee surgery and advanced osteoarthritis 
and assigned a 30 rating, effective October 20, 1995 under 
Diagnostic Codes 5010-5257.  Additional rating actions dated 
in May 1998 and February 1999 continued the 30 percent rating 
for the veteran's service-connected right knee disability.  
In October 2003, the veteran requested a higher rating for 
his right knee disability.  A rating action in March 2004 
continued the 30 percent rating and awarded a temporary total 
rating (TTR) of 100 percent from February 13, 2004 to March 
31, 2005 based on surgery performed on the right knee.  The 
veteran's service-connected right knee disability was 
recharacterized under Diagnostic Code 5055, effective 
February 13, 2004.  The same rating action restored the 30 
percent rating under Diagnostic Code 5055, effective April 1, 
2005.  The period during which a TTR was in effect has been 
excluded from consideration for increase under the schedular 
and extraschedular criteria.




500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008)
525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008)

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2008)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008)

Factual Background and Analysis for Right Knee Disability

The veteran's application for an increased rating was 
received in October 2003.  

In a VA routine treatment note dated in December 2002, the 
veteran complained of on and off pain in his right knee, 
mostly on walking and running.  On physical examination, he 
was noted to be in no acute distress, had an old surgical 
scar on his right knee, and the assessment was chronic right 
knee pain. 

In a VA treatment note dated in April 2003, the veteran 
complained of right knee pain that was worse over the past 
week.  Physical examination of the right knee revealed a 
tender lateral border, slight effusion, and full range of 
motion.  The assessment was effusion right knee improving on 
NSAID (nonsteroidal anti-inflammatory drug).  

In a VA orthopedic surgery initial evaluation note dated in 
September 2003, the veteran complained of right knee pain, 
intermittent swelling, locking, and catching, and one 
instability episode per month.  He reported that he was an 
active person and enjoyed walking and playing recreational 
sports.  He did not report any traumatic history of re-
tearing or any acute instability.  Physical examination 
revealed an antalgic gait favoring his right knee; no 
swelling or effusion, tenderness to palpation diffusely over 
his medial and lateral joint lines, and palpable crepitus.  
Range of motion findings included extension to 10 degrees and 
flexion to 90 degrees.  X-rays obtained on the same day 
revealed severe tricompartmental disease of the right knee 
with multiple loose bodies in the posterior compartment.  His 
lateral tibiofemoral joint was noted to be worse than his 
medial tibiofemoral joint.  The assessment was severe DJD 
(degenerative joint disease) of the right knee.

In a VA treatment note dated in October 2003, the veteran 
complained of right knee pain and swelling for many years and 
described it as sharp, non-radiating, and associated with 
activity.  He reported he was able to walk okay.  On physical 
examination, he was able to ambulate without any difficulty, 
though his right knee was noted to be warm with mild swelling 
and fluctuation in addition to crepitation of motion.  The 
assessment included obesity.  

In a VA MRI (magnetic resonance imaging) report of the 
veteran's right knee dated in December 2003, the impression 
was listed as severe degenerative changes seen in the lateral 
compartment with complete loss of the lateral meniscus, 
complete loss of articular cartilage in the lateral 
compartment with subchondral edema due to the loss of 
cartilage, and severe marked degenerative changes seen in all 
three compartments with osteophytes seen medially, laterally 
in the patellofemoral compartment.

VA treatment notes revealed that the veteran underwent a 
right knee replacement surgery in February 2004.  In a VA 
joints examination report dated in February 2004, the veteran 
reported excruciating pain, somewhat relieved by oxycontin 
and Percocet.  The physician observed that the right knee 
showed the remnants of two old scars from previous ACL 
(anterior cruciate ligament) reconstruction, partially 
obliterated by a long, 20-centimeter scar from the recent 
joint replacement, with sutures still in place.  The 
physician concluded that the veteran's right knee pain was 
currently completely disabling, but would rapidly improve 
over the next few months.  VA treatment notes dated in April 
2004 showed that the veteran complained of right knee 
stiffness following his February 2004 surgery.  A VA 
discharge plan dated in May 2004 revealed that the veteran 
underwent an additional right knee surgery (arthroscopy with 
debridement of adhesions) and right knee manipulation in 
April 2004.

In a VA orthopedic surgery follow-up treatment note dated in 
June 2004, the veteran reported some swelling in his right 
knee that was slowly lessening and noted no problems 
regarding instability.  Physical examination of his right 
knee revealed well-healed incisions, fullness about his right 
knee but only trace effusion, stability to varus/valgus 
testing at both full extension and 90 degrees of flexion.  
The examiner noted a right knee range of motion of 3 to 95 
degrees, noting that it was difficult to assess whether he 
had full extension because of the fullness of his right knee.  

In a VA orthopedic surgery treatment note dated in September 
2004, the veteran stated that he was doing very well with 
regard to his right knee, had started to work out on it, and 
had no complaints.  He reported occasionally hearing a 
clicking noise when he walked, but reported no pain or 
complaints of his knee.  Physical examination of his right 
knee revealed range of motion findings from 0 to 100 degrees 
with no swelling or tenderness to palpation.

In a VA joints examination report dated in July 2005, the 
veteran reported that his right knee was not as painful since 
the repair [in February and April 2004].  Range of motion 
findings for the right knee were reported as flexion to 80 
degrees and extension to 110 degrees.  On physical 
examination of the extremities, the examiner noted equal 
muscle development and full range of motion.  The impression 
was status post total right knee replacement.  VA treatment 
notes dated from August 2005 to June 2006 reflected 
complaints of joint aches and a specific reference to right 
knee pain in June 2006.  

The veteran testified during a June 2006 hearing that since 
his 2004 knee replacement surgery he has been unable to run, 
and his pain has limited his walking.  He testified that he 
worked in a sedentary position as a computer programmer.

In a VA treatment note dated in December 2006, the veteran 
complained of hypertension and ankle pain.  He stated that 
tramadol somewhat relieved his ankle and knee pain.  Physical 
examination of the extremities revealed no cyanosis, 
clubbing, or edema, and strong pedal pulses.  The assessment 
included knee joint replacement status.

In a VA joints examination report dated in June 2007, the 
veteran reported intermittent right knee pain and swelling 
after walking approximately one-half mile, but improved 
symptoms with rest.  He also reported anterior knee pain 
exacerbated by repetitious flexion, difficulty squatting, and 
difficulty driving for long periods.  He further reported 
significant difficulties with moderate ambulation on a 
regular basis secondary to knee pain.  On physical 
examination, the veteran was noted to be morbidly obese with 
an antalgic gait with a limp to the left and was in no 
apparent distress.  Range of motion findings of the right 
knee included active flexion to 110 degrees with pain between 
90 and 110 degrees and active extension to 0 degrees with no 
pain; no additional limitation of motion was found on 
repetitive use.  The examiner noted there was no evidence for 
subluxation or lateral or medial instability of either knee 
joint, nor was there palpable tenderness or effusion of 
either knee.  The examiner also noted that all of the 
veteran's right knee scars were well-healed, nontender, and 
uncomplicated.  The impression of a right knee x-ray obtained 
the same day was total right knee replacement with good 
position, no acute findings, and normal examination.  The 
diagnosis was right knee post operative residuals stable on 
examination and as per radiology.

After a review of the evidence of record, and for the reasons 
stated below, the Board finds that the evidence does not 
support the assignment of a rating in excess of 30 percent 
for the period prior to February 13, 2004 or the assignment 
of a rating in excess of 30 percent for the period from April 
1, 2005 for veteran's service-connected right knee 
disability.

For the time period prior to February 13, 2004, the Board 
finds that the evidence does not support the assignment of a 
rating in excess of 30 percent for a right knee disability 
rated under Diagnostic Codes 5010-5257.  The veteran is in 
receipt of the maximum allowable rating of 30 percent under 
Diagnostic Code 5257 for subluxation or lateral instability.  
Moreover, no other diagnostic code provides a basis for 
assignment of a higher rating for the right knee for this 
time period.  Disabilities of the knee and leg are rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263; 
however, several of these diagnostic codes are simply not 
applicable to the veteran's service-connected right knee 
disability because, in some cases, his current rating exceeds 
the maximum rating allowed under a particular rating code; or 
because particular symptoms of his right knee are not shown 
by the medical evidence to meet the criteria for a higher 
rating.  It is neither contended nor shown, for example, that 
the veteran's service-connected right knee disability 
involves ankylosis (Diagnostic Code 5256) or impairment of 
the tibia and fibula (malunion or nonunion) (Diagnostic Code 
5262.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  In addition, there is no evidence during this 
time period that shows right knee extension limited to 30 
degrees, which would warrant the next-higher rating of 40 
percent under Diagnostic Code 5261.  Therefore, the Board 
finds that the record presents no basis for assignment of a 
higher rating for the veteran's right knee disability for the 
period prior to February 13, 2004 based on any applicable 
Diagnostic Code.

For the time period beginning April 1, 2005, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 30 percent for a right knee disability rated 
under Diagnostic Code 5055.  At no time during this period is 
the veteran's right knee disability manifested by chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Rather, the evidence of record from 
April 2005 to June 2007 reflects that during the July 2005 VA 
examination, the veteran reported less pain in his right knee 
since his 2004 replacement.  During a June 2006 hearing, he 
related that pain inhibited his running and limited his 
walking.  There was a mention of knee pain during a December 
2006 VA treatment visit, and intermittent knee pain 
exacerbated with running, repetitious flexion, and prolonged 
driving was reported during a June 2007 VA examination.  The 
evidence during this time period also does not include any 
complaints or findings of chronic right knee weakness.  
Therefore, a rating in excess of 30 percent under Diagnostic 
Code 5055 is not warranted for this time period.

The Board has again considered a higher rating for the 
veteran's service-connected right knee disability under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263, but finds 
they are not applicable to his right knee disability for this 
time period because his current rating exceeds the maximum 
rating allowed or because particular symptoms of his right 
knee are not shown by the medical evidence.  It is neither 
contended nor shown that the veteran's service-connected 
right knee disability involves ankylosis (Diagnostic Code 
5256) or impairment of the tibia and fibula (malunion or 
nonunion) (Diagnostic Code 5262.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  In addition, there is no 
evidence during this time period that shows right knee 
extension limited to 30 degrees, which would warrant the 
next-higher rating of 40 percent under Diagnostic Code 5261.  
Therefore, the Board finds that the record presents no basis 
for assignment of a higher rating for the veteran's right 
knee disability for the period from April 1, 2005 based on 
any applicable Diagnostic Code.

As indicated above, while the veteran has complained of 
experiencing chronic knee pain, the weight of the objective 
medical evidence demonstrates no more than slight limitation 
of flexion of his right knee, and no limitation of extension.  
On VA examination in July 2005, right knee range of motion 
findings were recorded as extension to 110 degrees and 
flexion to 80 degrees.  The Board observes that the examiner 
likely made a clerical error here because normal range of 
motion of the knee is extension to 0 degrees and flexion to 
140 degrees, and the examiner summarized the finding as full 
range of motion.  On VA examination in June 2007, however, 
right knee range of motion findings were recorded as 
extension to 0 degrees and flexion to 110 degrees (with pain 
starting at 90 degrees).  

The aforementioned evidence reflects that the veteran's right 
knee flexion has been limited, at most, to 90 degrees.  
Regarding limited extension, the Board notes that the veteran 
has had normal or standard extension (to 0 degrees).  
Clearly, these findings do not meet the criteria for even a 
minimum, compensable 10 percent rating for limited flexion or 
limited extension under Diagnostic Codes 5260 and 5261 (which 
require flexion limited to 45 degrees and extension limited 
to 10 degrees).

Both Periods

Given the objective medical findings of slight (albeit, 
noncompensable) right knee flexion and the veteran's 
subjective complaints of pain, the RO appropriately assigned 
a 30 percent rating for the veteran's right knee disability, 
for the time periods prior to February 13, 2004 and from 
April 1, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5257, 5055 (2008).  The 30 percent rating takes into account 
functional loss due to pain and other factors, and, given the 
minimal objective findings, no higher rating on this basis is 
warranted.   See 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  Even 
considering pain and other factors, the evidence simply does 
not support assignment of a higher rating under Diagnostic 
Codes 5010-5257, 5055, or other Diagnostic Code relating to 
the knee joint.  In this regard, the June 2007 VA examiner 
specifically noted that the veteran did not experience 
additional loss of motion on repetitive use.  In short, there 
is no medical evidence that the veteran's right knee pain is 
so disabling actually or effectively to result in extension 
limited to 30 degrees - the requirement for the next higher 
40 percent rating under Diagnostic Code 5261.  Nor is there 
any evidence of ankylosis in flexion between 10 and 20 
degrees, which would warrant a higher 40 percent rating under 
Diagnostic Code 5256.  

The Board acknowledges the veteran and his representative's 
contentions that his right knee disability is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an evaluation in excess of 30 percent for the 
veteran's right knee disability for the period prior to 
February 13, 2004 or for the period from April 1, 2005.  
Therefore, entitlement to an increased rating for a right 
knee disability is not warranted for either time period.  The 
Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While it was noted 
that the veteran's right knee disability has limited his 
ability to run and walk for extended periods, objective 
medical findings are not indicative of any unusual or marked 
interference with his current employment as a computer 
programmer (i.e., beyond that contemplated in the assigned 30 
percent rating).  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
residuals of a total right knee replacement, is denied.

Entitlement to a rating in excess of 30 percent for service-
connected residuals of a total right knee replacement for the 
time period prior to February 13, 2004 is denied.

Entitlement to a rating in excess of 30 percent for service-
connected residuals of a total right knee replacement for the 
time period from April 1, 2005 is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


